              Case 4:19-cv-11093-TSH Document 60 Filed 04/09/20 Page 1 of 10



                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS

                                                                        DOCKET NO. 4:19cv-11093-TSH


    PAUL JONES

             Plaintiff
                                                                   DEFENDANTS’ LOCAL RULE 56.1
    v.                                                             STATEMENT OF FACTS

    MONTACHUSETT REGIONAL TRANSIT
    AUTHORITY, et al.

             Defendants


            Defendants, Montachusett Regional Transit Authority (“MART”), and Rebecca Badgley,

Donna Landry, Bonnie Mahoney, Karen Cordio, Joanne Norris, Stephanie Richards, Tamara

Shumovskaya, Jessica Torres, Amanda Kukta, Robert Monk, Michelle Moyo, Ivan Roman, and

Crystal Geisert (collectively “Individual Defendants”) (when inclusive of MART, collectively

“Defendants”) set forth the following statement of undisputed material facts in support of

Defendants’ Motion for Summary Judgment pursuant to Local Rule 56.1 as follows:

         1. Plaintiff, Paul Jones (“Plaintiff”) is a Director, dispatcher and driver for Commonwealth

            Community Recovery Division, Inc. (“CCRD”). Complaint, ¶ 42.1

         2. MART is a regional transportation authority established pursuant to G.L. c. 161B.

            Exhibit A, Affidavit of Rebecca Badgley, ¶ 2; G.L. c. 161B.

         3. MART provides public transportation services to twenty-two (22) cities and towns in

            north central Massachusetts. Exhibit A, ¶ 3




1
    Complaint shall refer to Second Verified Amended Complaint filed on March 27, 2020.
     Case 4:19-cv-11093-TSH Document 60 Filed 04/09/20 Page 2 of 10



4. Through its Dial-A-Mart Service, MART provides transportation that serves the needs of

   either human services agencies or target populations through eligible agency sponsored

   trips. Exhibit A, ¶ 3.

5. MART also provides transportation through its operating company for the

   Commonwealth of Massachusetts’s Human Services Transportation Division of the

   Executive Office of Health and Human Services (“EOHHS”). MART provides routes for

   the Department of Developmental Services (“DDS”) as well as individual MassHealth

   client rides on an as needed basis. Exhibit A, ¶ 5

6. The Commonwealth has established a statewide Human Services Transportation

   coordination initiative, which utilizes a Broker system of managing transportation

   services for eligible consumers from various programs and agencies (“HST Brokerage

   System”). Selected Regional Transit Authorities such as MART act as HST Brokers and

   arrange transportation by subcontracting with qualified Transportation Providers. The

   contractual agreement between the HST Broker and the Transportation Provider is

   referred to as the “Transportation Provider Subcontract.” Exhibit A, ¶ 6.

7. All Transportation Providers (“Transportation Providers” or “Vendors”) are required to

   comply with the Transportation Provider Performance Standards (“Performance

   Standards”). Exhibit A, ¶ 7.

8. MART has Transportation Provider Subcontracts with over two hundred (200) Vendors.

   The Performance Standards are incorporated into all Transportation Provider

   Subcontracts that MART has with its over two hundred Vendors. Exhibit A, ¶ 8.

9. MART entered into a Transportation Provider Subcontract with CCRD. Exhibit A, ¶ 9




                                            2
     Case 4:19-cv-11093-TSH Document 60 Filed 04/09/20 Page 3 of 10



10. Under the Performance Standards, a Transportation Provider is defined as a “local

   transportation delivery entity under contract to a Broker for the direct provision of

   transportation services (vehicles and drivers) for HST Consumers. The Performance

   Standards specifically provide that the Transportation Provider is a “subcontractor to the

   Broker” and is subject to the provisions of the Commonwealth Terms and Conditions and

   Standards Contract terms. Exhibit A, ¶ 11.

11. Pursuant to Performance Standards, Transportation Providers such as CCRD are required

   to maintain workers compensation insurance for all employees/agents including owner(s)

   in the case of a sole proprietorship and to furnish a certificate of insurance to [MART]

   evidencing compliance prior to transporting any Agency Consumers. Exhibit A, ¶ 12.

12. In addition, the Performance Standards require Transportation Providers to maintain

   liability insurance on all vehicles used under the Transportation Provider’s contract with

   the Broker and that Broker be named as an additional insured on the Transportation

   Provider’s insurance policy. Exhibit A, ¶, 13.

13. MART uses an online portal system to assign rides to its Transportation Providers. The

   portal system assigns rides to the lowest cost qualified Transportation Provider. If the

   lowest cost qualified Transportation Provider does not accept the ride, the online portal

   system goes down the list to the next lowest cost qualified Transportation Provider.

   Exhibit A, ¶ 14.

14. Transportation Providers submit rates to MART for use in the vendor portal system.

   Vendors are allowed to adjust their rates quarterly. MART does not set vendor rates.

   Exhibit A, ¶ 15 .




                                            3
     Case 4:19-cv-11093-TSH Document 60 Filed 04/09/20 Page 4 of 10



15. Transportation Providers set the hours that the Transportation Provider is willing to work.

   MART does not set the hours that the Transportation Provider is available to work.

   Exhibit A, ¶ 16.

16. MART receives many requests from riders for rides before 7:00 a.m. to transport clients

   to methadone clinics or to dialysis. Exhibit A, ¶23.

17. The Transportation Provider portal starts to assign trips to Transportation Providers

   beginning with the lowest cost qualified vendor for trips three or more days in advance of

   the scheduled trip. Exhibit A, ¶ 17.

18. For next day or same day requests for transportation, MART assigns the trips to

   Transportation Providers by telephone. As with the vendor portal system, MART assigns

   trips to its Vendors starting with the lowest cost qualified Vendor. MART attempts to

   contact the Transportation Providers three times by telephone to offer the trips before

   moving on to the next lowest cost Vendor. Exhibit A, ¶ 18.

19. CCRD submitted an application to become a transportation provider to MART on

   October 26, 2015. CCRD executed the Transportation Provider Sub-Contract with

   MART on December 12, 2015. Because documentation was missing, MART did not

   execute the Transportation Provider Sub-Contract with CCRD until February 3, 2016

   (“Contract”). Exhibit A, ¶ 19.

20. Once the Contract was finalized, MART scheduled an office audit and vendor portal

   training among other things for Plaintiff. Exhibit A, ¶ 20.

21. Plaintiff attended vendor portal training on March 22, 2016. Exhibit A, ¶ 20.




                                             4
     Case 4:19-cv-11093-TSH Document 60 Filed 04/09/20 Page 5 of 10



22. CCRD submitted its requested rates to MART. The rates submitted by CCRD were

   higher than those of many other MART vendors providing services to EOHHS. Exhibit

   A, ¶ 21.

23. CCRD also set the hours it was willing to provide transportation services pursuant to the

   contract from 7:00 a.m. to 3:00 p.m. MART did not set the hours during which CCRD

   could provide transportation services. Exhibit A, ¶ 22.

24. Because of the limits on the hours CCRD is willing to work, CCRD automatically misses

   opportunities to be assigned rides that are not during CCRD work hours. MART receives

   many requests from clients for rides before 7:00 a.m. to transport riders to methadone

   clinics or to dialysis. Exhibit A, ¶ 23.

25. Daily and Standing Order (weekly) rides are shown based on assignment from the low-

   cost auto-assign program (no human intervention) which is based upon vendor rates and

   capacity tables. Exhibit A, ¶ 24.

26. Same and next day trips are not assigned by the vendor portal but rather by telephone

   call, with the low-cost Vendor called first. The vendor is called three times. If the vendor

   does not pick up the telephone and accept the assignment after the third call, the next

   lowest cost vendor is contacted. Exhibit A, ¶ 25.

27. On March 22, 2016, Plaintiff received Vendor Portal Training at MART’s offices.

   Exhibit A, ¶ 26.

28. Plaintiff almost immediately began to complain that CCRD was not being assigned a

   sufficient number of trips. By email dated April 16, 2016, Plaintiff was advised that trips

   are assigned by the vendor portal using a low-cost vendor automated program. Exhibit A,

   ¶ 27.



                                              5
     Case 4:19-cv-11093-TSH Document 60 Filed 04/09/20 Page 6 of 10



29. On August 24, 2016, Plaintiff sent an email to Ms. Badgley in which he complained of

   racial discrimination since the beginning of CCRD’s contract with MART. Ms. Badgley

   responded to Plaintiff’s email the following day, having looked into the issues he raised

   in his email. Ms. Badgley found that there was one area of the vendor portal that had

   been blocked, which was an oversight, and advised Plaintiff to log into the vendor portal

   and make sure that he was able to adjust his capacities and see daily work as well as

   standing orders. Exhibit A, ¶ 27.

30. In an email dated October 2, 2017, Plaintiff informed Ms. Badgley that “things have

   changed for the worst since we had a meeting in March . . . to iron out the portal

   differences.” In that email, Plaintiff complained that CCRD was having problems with

   “non cost effective trips miles.” He complained that CCRD was being fined and that

   CCRD trips were still “90% given to [CCRD] by the Automatic Dialing System which

   causes [CCRD] not to be able to compete with any other vendors” and that “[CCRD]

   calls are hand-picked and sent through the Automatic Dialing System and are not cost

   effective.” Exhibit A, ¶ 31.

31. In an email dated October 3, 2017, Ms. Badgley responded to Plaintiff’s concerns

   writing, “I am sorry to hear that things are not going well. As I previously recommended,

   I would suggest that maybe you branch out to other venues in addition to contracting with

   MART.” She also wrote that as “previously discussed and confirmed with you, your

   company has complete access to the vendor portal. Transportation that is scheduled 3

   days [or] more in advance is going out through the vendor portal auto assign based on

   vendor bid prices for the trips.” Ms. Badgley advised Plaintiff she did “take a look at

   [CCRD] rates and they continue to be on the high side which is why [CCRD] are seeing



                                            6
     Case 4:19-cv-11093-TSH Document 60 Filed 04/09/20 Page 7 of 10



   little to no trips in advance through the vendor portal.” Further, she informed Plaintiff

   that CCRD was getting the bulk of its calls from the vendor call out and scheduling

   members due to the fact that there is same day and next day work and the other vendors

   are at capacity and MART has reached CCRD’s trip rate for coverage. Exhibit A, ¶ 32.

32. Plaintiff complained to Ms. Badgley by email on January 8, 2018 that CCRD had

   dropped its rates but was still not receiving offers through the vendor portal. Exhibit A,

   ¶ 33.

33. In response to Plaintiff’s January 8, 2018 email, Ms. Badgley advised Plaintiff that she

   had followed up on her end and the “assign program is functioning properly and rides in

   the area are being picked up by vendor with lower rates prior to getting to [CCRD’s] rate

   structure during the running of the assign program, which is why [he] would be getting

   offered via the call out or from staff.” She advised Plaintiff that she had looked at

   CCRD’s rates in comparison to other vendors in the area and that CCRD’s rates were still

   on the high side in comparison. She told Plaintiff that he was welcome to request the

   most updated rates. Exhibit A, ¶ 34.

34. Because of issues that Plaintiff appeared to be having in using the Vendor Portal, Ms.

   Badgley arranged for Plaintiff to receive one-on-one training with Robert Monk in May

   2018, Exhibit A, ¶ 35.

35. Plaintiff filed his Verified Amended Complaint on June 14, 2019.

36. By email dated June 24, 2019, Plaintiff asked Ms. Badgley to explain the shared ride

   policy to him because he believed that he was not properly getting credit for some shared

   ride members when they did not show up. Ms. Badgley responded to Plaintiff and

   explained the standing order to him. Exhibit A, ¶ 38.



                                             7
     Case 4:19-cv-11093-TSH Document 60 Filed 04/09/20 Page 8 of 10



37. By email dated June 27, 2019, Plaintiff complained that CCRD’s vendor portal reflected

   offers of trips that CCRD never accepted and complained that MART’s system had a

   “glitch.” In response. Ms. Badgley informed Plaintiff that she had looked into the

   information he provided and informed him that “MART has no way of controlling what

   times or how frequently members book appointments and as you are aware everything

   booked is assigned via a low cost qualified bid process based off vendor rates as trips are

   received.” In addition, Ms. Badgley advised Plaintiff that, “I know that you have stated

   previously that you would take trips in other areas if there were more than one or two.

   We don’t have the ability to build your schedule for you or provide trips in a specific

   geographical area as these are all medical appointments that can change in volume and

   location on a daily basis”. Exhibit A, ¶¶ 39 and 40.

38. In another email dated July 1, 2019, Ms. Badgley responded to another issue raised by

   Plaintiff about the vendor assignments. Ms. Badgley advised Plaintiff that all of the calls

   he had accepted via IVR vendor call-out transferred through to his portal and were

   scheduled with his company. Exhibit A, ¶¶ 39 and 40.

39. Assignments made by MART to its over two hundred Vendors are based on a low cost

   qualified bid process based on vendor rates and availability as trips are received. As Ms.

   Badgley repeatedly told Plaintiff, CCRD’s rates were simply higher than those of other

   eligible Vendors in the area, which is why CCRD was not being assigned as many trips

   as Plaintiff would have liked. MART does not have information on the demographics of

   the Transportation Providers it contracts with, but is aware that seventeen of those

   Transportation Providers have registered their businesses with the Supplier Diversity

   Office (SDO) of the Operational Services Division of the Commonwealth of



                                            8
          Case 4:19-cv-11093-TSH Document 60 Filed 04/09/20 Page 9 of 10



        Massachusetts. CCRD does not appear on the list as having been certified as a diverse

        business by the SDO. Exhibit A, ¶ 41.



                                                    DEFENDANTS

                                                    MONTACHUSETT REGIONAL TRANSIT
                                                    AUTHORITY, REBECCA BADGLEY,
                                                    DONNA LANDRY, BONNIE MAHONEY,
                                                    KAREN CORDIO, JOANNE NORRIS,
                                                    STEPHANIE RICHARDS, TAMARA
                                                    SHUMOVSKAYA, JESSICA TORRES,
                                                    AMANDA KUKTA, ROBERT MONK,
                                                    MICHELLE MOYO, IVAN ROMAN, and
                                                    CRYSTAL GEISERT

                                                    By their attorneys,


                                                    /s/ Deborah I. Ecker
                                                    Mark R. Reich (BBO# 553212)
                                                    Deborah I. Ecker (BBO# 554623)
                                                    KP Law, P.C.
                                                    101 Arch Street, 12th Floor
                                                    Boston, MA 02110-1109
                                                    (617) 556-0007
                                                    mreich@k-plaw.com
Dated: April 9, 2020                                decker@k-plaw.com

715631/MART/0006




                                                9
        Case 4:19-cv-11093-TSH Document 60 Filed 04/09/20 Page 10 of 10



                                 CERTIFICATE OF SERVICE

       I, Deborah I. Ecker certify that the above document will be served by first-class mail

upon any party or counsel of record who is not a registered participant of the Court's ECF

system, upon notification by the Court of those individuals who will not be served electronically.


Date: April 9, 2020                                  /s/ Deborah I. Ecker
